Exhibit 10.84

February 11, 2014

David Deason

5212 Creekpoint Drive

Plano, TX 75093

Dear David,

As a valued employee in an important leadership role, we would like to extend an
additional benefit to you which will provide financial security in the event
your employment is terminated.

Effective immediately, the following terms and conditions will apply to your
employment:

In the event that your employment is terminated by the Company without Cause,
the Company shall pay you an amount equal to one times your then annual base
salary. Payments will be made bi-weekly less all applicable withholding and
other applicable taxes and deductions provided that you execute and deliver to
the Company, and do not revoke, a release of all claims against the Company
substantially in the form attached hereto as Exhibit A (“Release”).

For purposes of this letter, “Cause” means (A) your engaging in misconduct or
gross negligence which is injurious to Company; (B) your indictment or
conviction by a court of competent jurisdiction with respect to any felony or
other crime or violation of law involving fraud or dishonesty (with the
exception of misconduct based in good faith on the advice of professional
consultants, such as attorneys and accountants), or your entry of a plea of nolo
contendere with respect to any felony involving fraud or dishonesty (with the
exception of misconduct based in good faith on the advice of professional
consultants, such as attorneys and accountants); (C) any gross negligence,
intentional acts or intentional omissions by you, as determined by the Company
in connection with the performance of the duties and responsibilities of your
employment hereunder; (D) engaging in any act of misconduct or moral turpitude,
as determined by the Company; (E) abuse of or dependency on alcohol or drugs
(illicit or otherwise) which adversely affects job performance; (F) failure or
refusal by you to properly perform (as determined by the Company in its
reasonable discretion and judgment) the duties, responsibilities or obligations
of your employment for reasons other than Disability or authorized leave, or to
properly perform or follow (as determined by the Company in its reasonable
discretion and judgment) any lawful direction by the Company; or (G) breach of
this Agreement or of any other duty to, written policy of, or agreement with the
Company.

Please feel free to contact me if you have any questions.

Sincerely,

 

LOGO [g179245ex1084pg1.jpg]

Michelle Smith

Vice President, Human Resources

MS/kmm

Attachment